

115 HRES 1079 IH: Expressing support for the designation of September as Peace Month and calling on Congress to take action to promote peace.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1079IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of September as Peace Month and calling on Congress to take
			 action to promote peace.
	
 Whereas the United Nations designated September 21 International Day of Peace, otherwise known as Peace Day; Whereas the United Nations General Assembly declared Peace Day as a day devoted to commemorating and strengthening the ideals of peace, both within and among all nations and peoples;
 Whereas all United Nations member states, organizations, regional and nongovernmental organizations, and individuals are encouraged to celebrate and recognize global peace efforts on Peace Day;
 Whereas Peace Day represents shared hopes of an end to conflict in all forms; Whereas the United Nations calls for a 24-hour global ceasefire on Peace Day;
 Whereas this year’s Peace Day theme is The Right to Peace—The Universal Declaration of Human Rights at 70; Whereas 2018 marks the 70th anniversary of the Universal Declaration of Human Rights, a milestone development in contemporary human history promoting peace and well-being worldwide;
 Whereas violent conflicts could cost upwards of $13.6 trillion per year globally; Whereas conflict prevention measures could save between $5 billion to $70 billion per year on average;
 Whereas there is almost no interstate war; Whereas the absolute number of war deaths has been declining since 1945;
 Whereas life-threatening diseases are on the decline globally; Whereas measles deaths globally were 90,000 in 2016, down from 550,000 in 2000;
 Whereas 2017 only saw 19 cases of polio globally compared to an average of 350,000 per year in the 1980s;
 Whereas the world is close to eradicating the guinea worm disease; Whereas there were less than 5,000 deaths from natural disasters in 2017;
 Whereas nearly a billion people have escaped extreme poverty since 1999; Whereas the United Nations met its Millennium Development Goal of halving the extreme poverty rate in 1990 by 2010, five years ahead of schedule;
 Whereas the global unemployment rate fell from 6.4 percent in 2000 to 5.6 percent in 2017; Whereas the global maternal mortality rate declined by 47 percent between 2000 and 2016;
 Whereas the global mortality rate for children under 5 fell by 44 percent and the neonatal mortality rate fell by 39 percent in the same time period;
 Whereas global peace promotion efforts improve the lives of Americans and all peoples; Whereas the United States has a long history of promoting peace and human rights at home and abroad; and
 Whereas September would be an appropriate month to designate as Peace Month: Now, therefore be it   That the House of Representatives—
 (1)supports the designation of Peace Month; and (2)calls on Congress to promote peace, both at home and abroad.
			